Citation Nr: 9918748	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-16 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for myositis, 
evaluated at 10 percent.

2.  Entitlement to an increased evaluation for 
psychoneurosis, evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to July 1944.

This appeal arises from an April 1993 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to an increased evaluation for an 
anxiety disorder, evaluated at 10 percent, effective from 
March 29, 1976 and chronic sacroiliac myositis, evaluated at 
10 percent, effective from November 3, 1955.

On appellate review in June 1996, the Board of Veterans' 
Appeals (Board) remanded the claims for additional 
development.  Upon completion of the requested development 
and readjudicating the claims, the issues remained denied.  
Consequently, the case has been returned for appellate 
review.  


FINDINGS OF FACT

1.  The RO has received evidence necessary for an equitable 
disposition of the veteran's appeal.

2.  The veteran's myositis disability is productive of pain 
with slight limitation of motion.  The disability is not 
productive of moderate impairment.

3.  The veteran's anxiety disorder (psychoneurosis) is in 
almost complete remission and is productive of mild memory 
loss.  The disability, however, is not productive of definite 
social and industrial impairment.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased evaluation 
in excess of 10 percent for myositis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71, 
Diagnostic Codes 5021-5292 (1998).

2.  The criteria for entitlement to an increased evaluation 
in excess of 10 percent for psychoneurosis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9400, now codified as 38 C.F.R. § 4.130, 
Diagnostic Codes 9400-9440 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  The VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a).  As noted above, in June 
1998, the claim was remanded to obtain additional 
development.  Pursuant to the remand, additional medical 
treatment reports and a recent VA examination report were 
received.  As such, the Board is satisfied that all necessary 
evidence has been received for an equitable disposition of 
the veteran's appeal.  Id. 

Factual Background

In August 1944, service connection for psychoneurosis, 
hysteria, with conversion factors, evaluated at 10 percent, 
and chronic myositis, noncompensably evaluated, was granted.  
In rendering a decision, the RO considered the veteran's 
service-medical records.  

VA hospital reports dated in November 1950 show that the 
veteran received treatment for various complaints, but the 
final diagnoses included psychoneurosis, mild, manifested by 
anxiety and many somatic complaints.  VA examination in 
November 1955 shows that on musculoskeletal evaluation, 
marked tenderness of the sacro-lumbar junction on palpation 
was noted although the point of tenderness was not constant.  
Mental status examination showed that the veteran was well 
adjusted without symptoms of neurosis or psychosis.  

In a December 1955 rating action, the RO assigned a 10 
percent evaluation for chronic myositis, effective from 
November 3, 1955, and reduced the assigned 10 percent 
evaluation for the psychoneurosis, anxiety disorder to zero 
percent, effective from November 3, 1955.  

VA medical reports dated from November 1974 to October 1976 
show that the veteran continued to receive treatment for mild 
anxiety neurosis.  During this period, an impression of 
anxiety neurosis, moderate, with depressive features was 
made.  In December 1976, for psychoneurosis, anxiety, the RO 
increased the noncompensable rating to 10 percent, effective 
from March 29, 1976, and confirmed and continued the 10 
percent rating assigned for chronic myositis.  Those 
evaluations remain in effect.

VA outpatient treatment reports dated from June 1975 to 
December 1991 show continued treatment for anxiety neurosis, 
as the veteran continued to receive counseling during this 
period.  The reports record diagnoses of anxiety, a 
generalized anxiety disorder with dysthymia traits, and 
adjustment disorder with decreased mood and anxiety. 

On VA mental status examination in May 1992, the veteran was 
fully oriented, coherent, relevant, and mildly anxious.  
Impairment of thought processes was not detected, cognitive 
functions were intact, and insight and judgment were 
adequate.  It was then noted that the veteran had coped 
fairly satisfactorily with her anxiety symptoms for several 
years.  However, lately she has had more physical complaints 
and stresses with her job situation (unemployment) which has 
caused exacerbation of her anxiety symptoms.  The veteran was 
moderately impaired for social and industrial adaptation.  
The diagnoses were Axis I: anxiety disorder; Axis III: 
myositis by history; Axis IV: severity of psychosocial 
stressor moderate and impending loss of job and chronic 
physical illness; and Axis V: highest level of adaptive 
functioning past year, fair.

At orthopedic evaluation, the veteran complained of low back 
pain and weakness.  On examination, the veteran used a cane 
but denied taking medication.  Upon removal of the cane, the 
veteran walked with a limp.  She, however, could heel and toe 
walk without difficulty and could squat, although she had 
difficulty getting into the full squat position at which 
point she fell over and was unable to rise without 
assistance.  On palpation, tenderness was elicited from L3 to 
L5 in the midline and corresponding parapineal muscles and 
over the sacroiliac joints, more on the right than on the 
left.  There was, however, no clinical evidence of spasm.  
Forward flexion was to 90 degrees with backward extension to 
15 degrees, lateral flexion to 30 degrees, bilaterally, and 
rotation to 40 degrees, bilaterally.  Straight leg raising 
was accomplished to 40 degrees on the right and 20 degrees on 
the left.  Weakness of the left was noted but no measurable 
difference of the circumference of the thigh musculature was 
present.  X-rays disclosed moderate discogenic disease of L5-
S1.  The impression was history of chronic myositis; some 
pain, limitation of motion; weakness of Muscle Group XIV, on 
left; weakness with muscle atrophy, Muscle Group XI and XII, 
on the left; limitation of hip flexion, bilaterally; and 
chronic myositis probably related to back injury with 
resultant pressure on nerves.

VA outpatient treatment reports dated from October 1974 to 
October 1994 show treatment for complaints of low back pain.  
The reports contain a September 1991 report of a x-ray study 
revealing degenerative changes with marked disc narrowing and 
degeneration on L5-S1 with slight anteriolisthesis of L5-S1.  
The reports also show from October 1993 to May 1994, the 
veteran received treatment for sharp back pain with radiation 
to leg and toe areas.  Also included is a February 1994 
neurology report showing complaints of muscle aches and low 
back pain with intermittent left lower extremity weakness.  
Regarding the back, during this period diagnoses of 
degenerative joint disease and low back strain were made.  
The reports also show that the veteran received counseling 
for symptoms associated with her anxiety disorder.  In 
October 1993, the assessment was Axis I: generalized anxiety 
disorder; Axis II: passive-aggressive traits; Axis IV: 
psychosocial stressors during past year; and Axis V: Global 
Assessment Functioning (GAF)- moderate to serious. 

A May 1995 report from the Veterans Home of California shows 
that the veteran recalled a history of recurrent back pain 
with episodic radiation to the left hip and lower extremity.  
Clinical examination revealed no evidence of scoliosis 
although there was a flattening of the lordotic curve and 
range of motion was restricted by a reluctance to move.  
Tentative diagnoses included a history of degenerative disc 
disease and spondylolisthesis.  It is noted that at 
examination, the veteran denied a psychiatric history or 
treatment for depression or anxiety.  

VA discharge summary hospital reports dated from April to 
November 1998 show on admissions, the veteran did not have 
significant complaints but had multiple somatic complaints, 
including long-standing xiphoid pain.  The reports also show 
while hospitalized the veteran received psychiatric treatment 
and diagnoses of nursing home placement were made.  The 
November 1998 report also shows a diagnosis of borderline 
personality disorder.  

VA examination in November 1998 shows that the veteran's 
symptoms included difficulty with moving and a constant 
backache.  On evaluation, no evidence of lumbar tenderness, 
sacroiliac tenderness, hypertrophy or spasm, or acute or 
chronic myocytes was present.  The examiner then stated that 
lumbar range of motion could not truly be performed actively 
because of her age.  The veteran, however, could sit upright 
with her legs outstretched in front to a point where she 
flexed the lumbar spine beyond 90 degrees, and while seated, 
motor strength was symmetrical, best graded at 4/4, maximum 
5/5.  Fairly consistent strength on testing of hip flexor, 
hip abductors, adductors, and internal and external rotators 
was also recorded.  Some functional give away was 
demonstrated.  X-ray studies, in part, showed diffuse 
degenerative changes of the single anterior-posterior view.  
The diagnosis was chronic low back pain.  

In the discussion section, the examiner recalled that 
documentation showed that the veteran worked up until 
retirement until 1992 and after retirement lived in a nursing 
home.  The examiner also stated that the veteran's 
significant functional impairment was attributable to chronic 
obstructive pulmonary disease and that he could not report 
any resulting musculoskeletal impairment dated to a service-
connected injury.  In fact, no evidence of myositis was 
present.  There was evidence of chronic low back pain 
subjectively reported by the veteran. 

On mental status examination, the veteran expressed no 
complaints associated with significant anxiety, although she 
stated that she was anxious and dependent.  At examination, 
the veteran was well oriented, cooperative, and alert.  She 
did not appear anxious although she showed some deficits in 
her memory as she was only able to recall two of three 
objects after less than five minutes.  She could recall three 
of six digits after less than one minute and name the past 
few presidents.  She also could subtract serials sevens 
accurately and rapidly.  The veteran's judgment was 
reasonably good as well.  After examination, the examiner 
stated that the veteran did not have a significant anxiety 
disorder.  She did not manifest signs or symptoms of anxiety 
during the interview and did not complain of significant 
anxiety.  The veteran stated that anxiety was a part of life 
and she did not "suffer" from it more than most.  However, 
mild evidence of a dementing process manifested by memory 
difficulties was present.  The relevant diagnoses were Axis 
I: anxiety disorder by history in almost complete remission; 
and Axis V: current GAF of 70 in reference to her psychiatric 
diagnosis.

Law and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the Court) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Myositis

The Rating Schedule provides that myositis will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative, except gout which will be rated under 
Diagnostic Code 5002.  38 C.F.R. § 4.71a-3, Diagnostic Code 
5021.  

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
is assigned when there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998).

The Rating Schedule also provides that slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation; 
moderate limitation of motion warrants a 20 percent 
evaluation and severe limitation of motion warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Mild intervertebral disc syndrome warrants a 10 percent 
evaluation; moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent evaluation; and 
severe symptoms with recurring attacks and intermittent 
relief warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

In this matter, the clinical evidence of record does not show 
that the veteran's myositis disability warrants any more that 
a 10 percent evaluation.  Although the evidence shows that 
the veteran experiences pain with slight limitation of 
motion, it does not show that the veteran has moderate to 
severe limitation of motion or that she has moderate 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293.  Although 
lumbar range of motion tests could not actively be performed 
because of the veteran's age, recent clinical findings showed 
flexion to 90 degrees with symmetrical motor strength to 4/4 
while sitting.  In addition, fairly consistent strength on 
testing of hip flexor, hip abductors, adductors, and internal 
and external rotators was noted.  Further, after examination 
and noting the veteran's subjective complaints of chronic low 
back pain, the examiner stated that he could not report any 
resulting musculoskeletal impairment dated to a service-
connected injury; in fact, no evidence of myositis was 
present.  In consideration of the foregoing evidence, the 
Board finds that the veteran's disability warrants no more 
than a 10 percent evaluation.

Entitlement to an additional rating pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.10 (1998) also 
is not warranted.  Although subjective complaints of pain 
have been made, the evidence of record fails to show that the 
veteran experiences any additional functional or lifestyle 
impairment as a result of pain.  The veteran's limitation of 
motion with pain is adequately compensated by the assigned 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5292.  
In addition, recent examination fails to show evidence of 
lumbar tenderness, sacroiliac tenderness, hypertrophy or 
spasm, or acute or chronic myocytes.  The veteran has 
symmetrical motor strength to 4/4 while sitting and fairly 
consistent strength on testing of hip flexor, hip abductors, 
adductors, and internal and external rotators.  Again, the 
veteran's clinical picture is mild and recent examination did 
not show resulting musculoskeletal impairment dated to a 
service-connected injury.  In consideration of the foregoing 
evidence of record, the Board finds that the veteran's 
clinical picture more nearly approximates the criteria 
required for a 10 percent rating and as such, no more than a 
10 percent rating is warranted.  38 C.F.R. § 4.7. 

Psychoneurosis

Prior to November 7, 1996, the Rating Schedule, 38 C.F.R. § 
4.132, Diagnostic Code 9400, provided that impairment that is 
characterized by emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment 
warranted a 10 percent evaluation.  Definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment warranted a 30 percent evaluation.  
Where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, warranted a 50 percent 
evaluation.  

A 70 percent evaluation was warranted for psychoneurotic 
symptoms when the ability to establish and maintain effective 
or favorable relationships with people is severely impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  Finally, a 100 percent rating 
was warranted when the evidence reveals totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, i.e., the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and the claimant is demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9400.  The severity of the disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms employed 
under that regulations to describe symptomatology for rating 
purposes were "quantitative" in character.  To ensure that 
the Board meets the statutory requirement that it articulate 
"reasons or bases" for its decisions, the Court invited the 
Board to construe the term "definite" in a manner that would 
quantify the degree of impairment.  38 U.S.C.A. § 7104(d)(1) 
(West 1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA held that the term "definite" under 38 C.F.R. 
§ 4.132 (1993) is to be construed as "distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C. § 7104(c) (West 1991).

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52695-52702 (October 8, 1996).  Under the new 
regulation, the evaluation criteria for mental disorders 
substantially changed, in that the criteria focused on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Under the new criteria, a 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or ; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events), and a 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Also under the new criteria, a 70 percent evaluation is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9400-9440.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

After reviewing the clinical data of record, as well as 
applicable law and regulation, the Board finds that 
entitlement to an increased evaluation in excess of 10 
percent for the veteran's psychoneurosis (anxiety disorder) 
is not warranted under either the old or new criteria.  In 
this case, the clinical data is devoid of evidence 
demonstrating any definite impairment in the ability to 
establish and maintain effective relationships and 
demonstrating that the veteran experiences psychoneurotic 
symptoms resulting in a reduction in initiative, flexibility, 
efficiency, and reliability.  The clinical data also fails to 
show that the veteran experiences any occupational or social 
impairment as a result of depression, anxiety, 
suspiciousness, panic attacks, sleep impairment, and mild 
memory loss. 38 C.F.R. § 4.132, Diagnostic Code 9400, now 
codified as 38 C.F.R. § 4.130, Diagnostic Code 9400-9440.  On 
recent examination, the veteran did not manifest signs or 
symptoms of anxiety or complain of significant anxiety.  The 
veteran also stated that the disorder was part of her life 
and she did not "suffer" from it more than others did.  
Objective evaluation also showed that the veteran did not 
appear anxious although some memory deficits were present and 
that her judgment was reasonably good.  The diagnostic 
impression was anxiety disorder, by history, in almost 
complete remission with a GAF of 70.  In view of the 
foregoing, the evidence of record fails to show that the 
veteran's psychoneurosis (anxiety disorder) is productive of 
increased impairment so as to warrant entitlement to an 
evaluation in excess of 10 percent.  As such, the veteran's 
appeal is denied.


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for myositis is denied.

Entitlement to an increased evaluation 10 percent for 
psychoneurosis is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

